Citation Nr: 0115132	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$1,331.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
April 2000, which denied waiver of recovery of an overpayment 
in the calculated amount of $1, 331.   


FINDINGS OF FACT

1.  From May 1999 to January 2000 the veteran received 
improved pension benefits based on an erroneous calculation 
of the veteran's income by the RO.

2.  VA was almost solely at fault in the creation of the 
overpayment; the appellant's fault was negligible; although 
there was unjust enrichment caused by the overpayment, it is 
slight, and recovery may cause financial hardship; and to 
require repayment in light of all the circumstances would 
defeat the purpose of VA benefits. 


CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the calculated amount of $1,331 would be against equity 
and good conscience and, therefore, is waived.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, because we are granting the benefit 
sought by the appellant, remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's initial claim for pension benefits was filed in 
April 1999.  In this claim, it was noted that the veteran was 
unemployed, living at home, has severe chronic obstructive 
pulmonary disease and requires aid to protect himself from 
hazards or dangers incident to his daily environment due to 
his mental or physical condition.  The VA Form 21-526 
completed by the veteran reported that his income included 
$783.50 per month in Social Security Administration benefits 
for himself and $382.50 a month for his wife, and an annuity 
or retirement benefit in the monthly amount of $666.39 for 
the veteran and $43.07 for his wife.  The completed 
application form also identified a bank account containing 
$25,258.17 and annual interest/dividend income of 
approximately $1,700.  

In July 1999, the veteran was informed that his claim for VA 
pension had been approved, to include an aid and attendance 
allowance.  He was informed that he was entitled to pension 
at the rate of $131.00 per month beginning on May 1, 1999.  
The notice listed his income, including his and his wife's 
Social Security benefits and interest income, but not their 
retirement income.  The notification listed several 
conditions requiring immediate notification to VA, including 
change in income and net worth increase, with no discussion 
of what comprised qualifying income for consideration of 
benefits.  

In January 2000 the veteran submitted a statement of his 
medical expenses for the period from May 1, 1999, to December 
31, 1999, including costs such as medical insurance, 
Medicare, doctor's bills, and prescription drug payments.  
The total for this time period was $5,175.43.  At this time 
the veteran also submitted a VA Form 21-0516, Improved 
Pension Eligibility Verification Report.  On this report, the 
veteran noted the same information that had been contained on 
his initial application, except that his interest income had 
been reduced to approximately $1,100 for the period from May 
1, 1999, to December 31, 2000, and his bank account balance 
was $28,055.92.  In addition the amounts paid for Social 
Security were increased slightly to $802.00 and $391.00, for 
the veteran and his wife, respectively.

Subsequent to receipt of this information, the RO sent the 
veteran a letter indicating that he should explain his newly 
reported retirement income because his income reported in 
January 2000 did not match his income reported in April 1999 
on his VA Form 21-526.  The veteran responded promptly, 
within days, noting that the retirement income information 
was on the VA Form 21-526 submitted in April 1999, at item 
35B.  Examination of that form does indeed include a clearly 
typed notation of this income.  The veteran's response also 
confirmed that it is a monthly allotment from an annuity.

In February 2000, the RO sent the veteran a letter informing 
him that his income exceeded the limit set by law for 1999 
and 2000, even after consideration of his unreimbursed 
medical expenses, and that this change resulted in an 
overpayment as of May 1, 1999.  In March 2000 the veteran was 
informed that he had incurred an overpayment in the specific 
amount of $1,331.00.

In March 2000 the veteran requested a waiver of overpayment 
due to his financial status, and because the overpayment was 
due to an oversight by VA.  He also submitted a Financial 
Status Report in April 2000.  This report showed monthly 
income of $1,469.89 for the veteran and $389.57 for his wife, 
consisting of the annuity payments, Social Security, and 
interest income.  This constitutes a gross income of 
$1,858.96.  The veteran also has reported assets of a 1996 
Toyota, bank accounts totaling $26,000, and his house, valued 
at $32,000.

Monthly expenses listed on the front and back of the form 
include, food/clothes $430, utilities $132, cable $32, phone 
$25, newspaper $8.50, yardwork ($225/year) $18.75 per month, 
car repairs and tags ($186.72/year) $15.56 per month, car 
insurance ($597/year) $49.75 per month, house insurance 
($542/year) $45.17 per month, medical insurance $316, life 
insurance $53.66, tithes to church $179, doctor bills 
$478.94, taxes ($308/year) $25.67 per month, and medication 
($1,631.53/year) $135.96 per month.  These expenses total 
$1,945.96 per month.  Given his gross income and expenses, he 
has a monthly deficit of $87.00.

In an April 2000 decision, the Committee on Waivers and 
Compromises acknowledged that VA had overlooked his annuity 
income as reported on his initial application, but denied the 
veteran's request for waiver finding that his liquid assets 
were sufficient to repay the modest overpayment without undue 
hardship to the veteran and his wife.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (2000).  
In this case, the Committee, in its April 2000 decision, 
found that fraud, misrepresentation or bad faith had not been 
shown; consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a). 
Moreover, all elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet. App. 544 (1994). 

Considering the element of fault, there is nothing in the 
record to indicate that the veteran ever failed to report 
income or change of income in his submissions.  In fact, his 
reported income, known to VA, did not significantly change 
between his award of benefits in June 1999 and his 
termination of benefits in January 2000, so he had no 
obligation to report anything during the time period that the 
overpayment was incurred.  The only fault which can remotely 
be laid at the veteran's doorstep is his failure to note that 
the RO had omitted his annuity income in its list of income 
on his award letter, which he may or may not have known was 
error.

With regard to VA's fault for the overpayment, it was VA's 
failure to carefully read the veteran's initial application 
in April 1999 and include his annuity income in the 
calculation of his income that led to the overpayment.  Thus, 
based on the information of record, VA was in error in 
awarding pension benefits based on information before it in 
April 1999.  

The Board notes that if the debt was the result solely of 
administrative error, the effective date of the reduction of 
improved pension benefits would be the date of the last 
payment based on this error; consequently, there would be no 
overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10) (West 1991); see Erickson v. West, 
13 Vet. App. 495, 499 (2000).  However, where an erroneous 
award is based on an act of commission or omission by a payee 
or with the payee's knowledge, the effective date of the 
discontinuance of the erroneous payment is the date the award 
became erroneous, but not earlier than the date entitlement 
ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  

In this case, the veteran was informed in June 1999 of the 
income upon which his award was based.  Nevertheless, the 
level of VA fault in this case comes perilously close to sole 
administrative error.  The United States Court of Appeals for 
Veterans Claims (Court), in Erickson, found that sole 
administrative error was present in a case where the VA has 
knowledge that the amount being paid was erroneous.  In this 
case, VA knew or should have known that the amount being paid 
was erroneous, given that the veteran informed VA of all his 
income in his initial application and only through their 
error was income overlooked.  However, the notification to 
the veteran in this case, while less than ideal, was not 
obfuscated to the degree indicated by the facts in Erickson, 
and we find that the January 1998 notice to the veteran was 
sufficient to acquit VA of sole administrative error.  

However, the veteran's fault is confined to accepting 
benefits which he may have had reason to believe, based on 
the reported income information provided by VA, was based on 
erroneous information.  His fault is mitigated by his 
entirely candid and cooperative reporting of income and 
expenses to VA on multiple occasions, including the January 
2000 response to VA's request for more information regarding 
the annuity income it had overlooked, which was the first 
time he was directly questioned on that point.  Moreover, his 
behavior indicates that while he had constructive knowledge 
that his payments may be erroneous, he did not have actual 
knowledge.  His fault is further diminished by the fact that 
his June 1999 award letter, while listing what income was 
considered did not note what income was qualifying income for 
the award of benefits.  VA, however, through negligence 
overlooked reported income and awarded benefits based on its 
oversight.  Accordingly, we find the veteran's fault to be 
negligible, while VA fault falls just short of sole 
administrative error.  

Turning to the other elements of equity and good conscience, 
the financial status report furnished in April 2000 indicates 
that the veteran's family income is slightly less than total 
expenses, and that he and his wife are on a fixed income.  
The Board notes that the monthly expenses include no 
installment debt, but rather expenses that will not be 
dissolved over time, such as life insurance, medical 
insurance, car insurance, homeowners insurance, taxes, 
doctor's bills, and medication costs, as well as utilities, 
car registration, and daily living expenses.  The veteran has 
a fairly substantial savings account, and equity in his home, 
but given the negative monthly income, this savings will be 
diminished.  This is especially true since the veteran and 
his wife are on a fixed income which will not replenish his 
diminishing assets.  Based on these factors, the Board finds 
that although financial hardship may not be clearly 
established, there is sufficient information to indicate the 
likelihood for hardship, especially if the veteran's physical 
conditions further deteriorate and additional medical care 
should be required.

Regarding the other elements of equity and good conscience, 
although there is unjust enrichment, recovery of the 
relatively small overpayment may defeat the purpose of the 
benefit, which is to supplement the income of low-income 
veterans.  Taken as a whole, therefore, particularly in view 
of the substantial degree of VA fault involved in the 
creation of the debt, when contrasted with the negligible 
fault o the part of the veteran, recovery of the overpayment 
in this case would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  



ORDER

Entitlement to waiver recovery of an overpayment of improved 
pension benefits in the calculated amount of $1,331.00, is 
granted. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

